DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 05/05/2020. Claims 1-18 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner Note
Claim 7 recites that “a computer configured to “. The computer has been described in Paragraphs 37 and 39 of the specification and clarifies it as hardware processor.
Claim 7 recites that “an attack module configured to… “and “a first mapping module configured to…”, and “an attack determination module configured to…”, and “a segmentation module configured to…”, and “a second module configured to…”, and “a density module configured to…”, and “a display module configured to…”. Per FIG.1a, all these modules are inside the Machine learning model attack program which is considered to be a software, hence the modules are considered to be a software too.
Claim 13 recites that “a computer-readable storage medium “. The computer-readable storage medium has been described in Paragraph 37 of the specification and clarifies it as:" The term "non-transitory computer readable medium" as discussed herein is used to generally refer to tangible media such as a memory device.   
                                  EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via phone conversation and  email with Sean Douglass (Reg. No. 78157) on 05/20/2022. 
 The application has been amended as follows:
Please replace claim 1 with:
1. (Currently Amended) A method for explaining a decision process of a machine learning model, the method comprising: 
inputting into a machine learning model a first input data file, the first input data file having one or more units of data;
receiving a first output data file from the machine learning model based on the first input data file, wherein the first output data file has a first output determined by a decision process of the machine learning model;
executing an adversarial attack on the machine learning model, the adversarial attack generating one or more second input data files and inputting the one or more second input data files into the machine learning model to produce one or more second output data files, wherein the adversarial attack changes one or more units of data of the first input data file to generate the one more second input data files;
creating a first mapping of the one or more units of data of the first input data file changed by the adversarial attack to generate the one more second input data files;
determining whether the changes to the one or more units of data of the first input data file to generate the one more second input data files exceed a first threshold, the first threshold based on the intensity of changes to the one or more units of data of the first input data file;
segmenting the one or more units of data of the first input data file into one or more segments based on one or more characteristics of the first input data file;
creating a second mapping of the one or more units of data of the first input data file with changes exceeding the first threshold to the one or more segments of the first input data file;
determining a density of the changes to the one or more units of data in each of the one or more segments of the first input data file in the second mapping; and
displaying the one or more segments of the first input data file having a density of changes to the one or more units of data exceeding a second threshold via a graphical user interface. 

Please cancel claim 5.

Please replace claim 7 with:
7. (Currently Amended) A system for identifying the decision process of a machine learning model, the system comprising:
a processor configured to input into a machine learning model a first input data file, the first input data file having one or more units of data;
the processor configured to receive a first output data file from the machine learning model based on the first input data file, wherein the first output data file has a first output determined by a decision process of the machine learning model;
an attack module configured to execute an adversarial attack on the machine learning model, the adversarial attack generating one or more second input data files and inputting the one or more second input data files into the machine learning model to produce one or more second output data files, wherein the adversarial attack changes one or more units of data of the first input data file to generate the one more second input data files;
a first mapping module configured to create a first mapping of the one or more units of data of the first input data file changed by the adversarial attack to generate the one more second input data files;
an attack determination module configured to determine whether the changes to the one or more units of data of the first input data file to generate the one more second input data files exceed a first threshold, the first threshold based on the intensity of changes to the one or more units of data of the first input data file;
a segmentation module configured to segment the one or more units of data of the first input data file into one or more segments based on one or more characteristics of the first input data file;
a second mapping module configured to create a second mapping of the one or more units of data of the first input data file with changes exceeding the first threshold to the one or more segments of the first input data file;
a density determination module configured to determine a density of the changes to the one or more units of data in each of the one or more segments of the first input data file in the second mapping; and
a display module configured to display the one or more segments of the first input data file having a density of changes to the one or more units of data exceeding a second threshold via a graphical user interface.

Please cancel claim 11.

Please replace claim 13 with:
13. (Currently Amended) A computer program product for identifying the decision process of a machine learning model, the computer program product comprising:
	a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method, comprising:
inputting into a machine learning model a first input data file, the first input data file having one or more units of data;
receiving a first output data file from the machine learning model based on the first input data file, wherein the first output data file has a first output determined by a decision process of the machine learning model;
executing an adversarial attack on the machine learning model, the adversarial attack generating one or more second input data files and inputting the one or more second input data files into the machine learning model to produce one or more second output data files, wherein the adversarial attack changes one or more units of data of the first input data file to generate the one more second input data files;
creating a first mapping of the one or more units of data of the first input data file changed by the adversarial attack to generate the one more second input data files;
determining whether the changes to the one or more units of data of the first input data file to generate the one more second input data files exceed a first threshold, the first threshold based on the intensity of changes to the one or more units of data of the first input data file;
segmenting the one or more units of data of the first input data file into one or more segments based on one or more characteristics of the first input data file;
creating a second mapping of the one or more units of data of the first input data file with changes exceeding the first threshold to the one or more segments of the first input data file; 
determining a density of the changes to the one or more units of data in each of the one or more segments of the first input data file in the second mapping; and
		displaying the one or more segments of the first input data file having a density of changes to the one or more units of data exceeding a second threshold via a graphical user interface.
Please cancel claim 17.
Allowable Subject Matter
Claims 1-4, 6-10, 12-16, and 18 are allowed.
The invention relates to a method and system for explaining a decision process of a machine learning model that includes inputting into a machine learning model a first input data file; receiving a first output data file from the machine learning model based on the first input data file; executing an adversarial attack on the machine learning model, creating a mapping of the one or more units of data of the first input data file with changes by the adversarial attack exceeding a first threshold to one or more segments of the first input data file; determining a density of the changes to the one or more units of data in each of the one or more segments; and displaying the one or more segments of the first input data file having a density of changes to the one or more units of data exceeding a second threshold via a graphical user interface.


The closest relevant prior art made of record are:
Vengertsev (US2021/0201195) teaches data may be abstracted and/or masked prior to being provided to a machine learning model for training. A machine learning model may provide a confidence level associated with a result. If the confidence level is too high, the machine learning model or an application including the machine learning model may refrain from providing the result as an output. In some examples, the machine learning model may provide a “second best” result that has an acceptable confidence level. In other examples, an error signal may be provided as the output. In accordance with examples of the present disclosure, data may be abstracted and/or masked prior to being provided to a machine learning model for training and confidence levels of results of the trained machine learning model may be used to determine when a result should be withheld.
Gu(US2020/0410335) teaches Adversarial input detection and purification (AIDAP) preprocessor and deep learning computer model mechanisms are provided. The deep learning computer model receives input data and processes it to generate a first pass output that is output to the AIDAP preprocessor. The AIDAP preprocessor determines a discriminative region of the input data based on the first pass output and transforms a subset of elements in the discriminative region to modify a characteristic of the elements and generate a transformed input data. The deep learning computer model processes the transformed input data to generate a second pass output that is output to the AIDAP preprocessor which detects an adversarial input or not based on a comparison of the first pass and second pass outputs. If an adversarial input is detected, a responsive action that mitigates effects of the adversarial input is performed.
Verma (US2020/0167677) teaches a method includes training, using a first set of training data, to produce a machine learning model to generate an output based on an input. In an embodiment, the method includes training, using a second set of training data, to produce a second model to generate the output based on the input. In an embodiment, the method includes receiving a query to explain a decision-making process of the machine learning model. In an embodiment, the method includes producing, in response to the query, an explanation of the decision-making process of the second model.
Poliakov (US2020/0082097) teaches a method and system of protecting an artificial intelligence (AI) application are provided. Parameters of the AI application are identified. An assessment of a vulnerability of the AI application is performed, including: applying a combination of protection measures comprising two or more protection measures against at least two different attacks and at least one dataset, and determining whether the combination of protection measures is successful in defending the AI application. A target configuration of an AI model to protect the AI application is determined based on the assessed vulnerability of the AI application. An AI enhanced algorithm is determined to adjust the AI model to include a combination of most computationally efficient defenses based on the target configuration. The adjusted AI model is used to protect the AI application.
Goswami (US11042799) teaches mechanisms are provided to provide an improved computer tool for determining and mitigating the presence of adversarial inputs to an image classification computing model. A machine learning computer model processes input data representing a first image to generate a first classification output. A cohort of second image(s), that are visually similar to the first image, is generated based on a comparison of visual characteristics of the first image to visual characteristics of images in an image repository. A cohort-based machine learning computer model processes the cohort of second image(s) to generate a second classification output and the first classification output is compared to the second classification output to determine if the first image is an adversarial image. In response to the first image being determined to be an adversarial image, a mitigation operation by a mitigation system is initiated.
Wuolijoki ( US10791323) teaches a system for processing images for display apparatus, system is communicably coupled to display apparatus, display apparatus including first and second image renderers, system includes image source and processor, wherein image source produces input image, processor of system being configured to: process input image to generate first image such that first region of first image is blurred and its intensity is reduced with respect to intensity of corresponding region of input image; and process input image to generate second image, second image corresponding to cropped region of input image, intensity of second image being adjusted according to intensity of aforesaid first region; wherein processor of system or processor of display apparatus renders first and second images at first and second image renderers, respectively, projections of rendered first and second images being optically combined such that projection of rendered second image overlaps with projection of first region of first image.
Wang (US10726134) teaches embodiments discussed herein may be generally directed to systems and techniques to generate a quality score based on an observation and an action caused by an actor agent during a testing phase. Embodiments also include determining a temporal difference between the quality score and a previous quality score based on a previous observation and a previous action, determining whether the temporal difference exceeds a threshold value, and generating an attack indication in response to determining the temporal difference exceeds the threshold value.
Kostov (US10453165) teaches systems and methods are provided for implementing a computer vision model execution service. A computer vision model execution service may maintain a library of machine learning models, and may provide a standard interface for accessing a model or models. Models may implement schemas that specify an input vector and an output vector, and the computer vision model execution service may obtain or determine workflows that process input vectors through multiple computer vision models. The service further provides an interface for adding, removing, or updating models, and may provide feedback to modelers regarding the usage and performance of various machine learning models.
Gkaser ( US10963704) teaches a system and method for interaction monitoring in a retail environment that includes executing a first monitoring system and thereby generating a first evaluation of customer selection of items; executing a second monitoring system and thereby generating a second evaluation of customer selection of items; determining monitoring alignment between the first evaluation and the second evaluation of a first customer; and triggering an action in response to the monitoring alignment.

However, none of closest prior arts mentioned above teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 7, and 13. For example, none of the cited prior art, alone or in combination, teaches or suggest the steps of “an attack determination module configured to determine whether the changes to the one or more units of data of the first input data file to generate the one more second input data files exceed a first threshold, the first threshold based on the intensity of changes to the one or more units of data of the first input data file; a segmentation module configured to segment the one or more units of data of the first input data file into one or more segments based on one or more characteristics of the first input data file; a second mapping module configured to create a second mapping of the one or more units of data of the first input data file with changes exceeding the first threshold to the one or more segments of the first input data file; a density determination module configured to determine a density of the changes to the one or more units of data in each of the one or more segments of the first input data file in the second mapping; and a display module configured to display the one or more segments of the first input data file having a density of changes to the one or more units of data exceeding a second threshold via a graphical user interface” in view of other limitations of claims 1, 7, and 13. Therefore the claims are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496